Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hettie Haines on 06/01/2021.

The application has been amended as follows: IN THE CLAIMS

1. (Currently Amended) A system for detecting errors in image data, comprising: a pixel array comprising a plurality of pixels configured to capture an image and generate an image frame comprising a frame of pixel data;
an image processing unit, coupled to the pixel array and configured to receive the frame of pixel data generated by the pixels, comprising: 
an error detection circuit configured to detect an error condition based on a count value corresponding to individual pixel data transmissions from the frame of pixel data; 
wherein the image processing unit initiates a process to capture and receive new pixel data in response to at the detected error condition; and 
an embedded system coupled to the image processing unit to receive output data from the image processing unit, 
wherein the error detection circuit comprises: a register configured to store a predetermined value, wherein the predetermined value is greater than the number of pixels in the pixel array; 
an N-bit counter connected to the register and configured to receive the predetermined value and generate N bits that represent the count value; and 
a logic circuit connected to an output terminal of the N-bit counter and configured to receive each bit of the N-bit count value individually and generate a single output signal according to each bit.

2. (Cancelled).

3.(Previously Presented) The system of claim 1, wherein the error detection circuit comprises: 
a clock for generating clock cycles, wherein each clock cycle corresponds to one pixel data transmission; 
a counter for counting the number pixel data transmissions; and
a register programmed with a maximum value, wherein the maximum value is greater than or equal to the number of clock cycles needed to transmit pixel data from all pixels in the pixel array.
4. (Previously Presented) The system of claim 1, wherein the error condition comprises at least one of a pixel data read out error, a pixel data retrieval error, and a pixel data storage error.

5.-7. (Cancelled).

8. (Currently Amended) A method for detecting errors in an imaging system, comprising: generating a frame of pixel data from a pixel array;
transmitting the frame of pixel data to an error detection circuit;
performing error analysis on the frame of pixel data with the error detection circuit using count values corresponding to individual pixel data transmission per frame;
generating an error signal with the error detection circuit to indicate an error condition;
operating an image signal processor according to the error signal, where the image signal processor indicates a process to capture and receive new pixel data in response to the error signal; and
preventing use of the second pixel data in response to the error signal, 
wherein performing error analysis with the error detection circuit comprises: 
receiving a predetermined value, wherein the predetermined value is greater than the number of pixels in the pixel array; 
receiving a clock signal that corresponds to a single pixel data transmission; 
counting down from the predetermined value according to the clock signal; and 
generating N bits that represent the count value.

9.-10. (Cancelled).

11.(Previously Presented) The method of claim 8, wherein performing error analysis with the error detection circuit comprises: 
transmitting the pixel data to an image processing unit on a one pixel per clock cycle basis;
counting the number of clock cycles needed to transmit the pixel data; and
comparing the number of clock cycles to a maximum value.
12. (Previously Presented) The method of claim 11, wherein the error signal is generated if the number of clock cycles is greater than the maximum value.

13.-14. (Cancelled).

15. (Currently amended) An apparatus for error detection, comprising: an imaging system comprising: 
a pixel array comprising a plurality of pixels configured to capture an image and generate an image frame comprising a frame of pixel data; 
an 
measure a readout time for 
generate an error signal based on the measured readout time[[s]]; and 
an embedded system coupled to the imaging system and responsive to the error signal; 
wherein the error signal prevents the embedded system from using the frame of pixel data,
wherein the error detection circuit comprises: a register configured to store a predetermined value, 
wherein the predetermined value is greater than the number of pixels in the pixel array; and 
an N-bit counter connected to the register and configured to receive the predetermined value and generate N bits that represent the count value.

16.-18. (Cancelled).
19. (Previously Presented) The apparatus of claim 15, wherein the error detection circuit comprises: 
a clock for generating clock cycles, wherein each clock cycle corresponds to one pixel data transmission; 
a counter for counting the number of clock cycles; and
a register programmed with a maximum value, wherein the maximum value is greater than or equal to the number of clock cycles needed to transmit pixel data from all pixels in the pixel array.
20. (Previously Presented) The apparatus of claim 15, wherein the error signal corresponds to at least one of a pixel data read out error, a pixel data retrieval error, and a pixel data storage error.

21. (Cancelled).

22. (Cancelled).

23. (Currently Amended) The system of claim 1, wherein the N-bit counter comprises a first input terminal and a second input terminal, and is configured to:
receive a sync signal at the first input terminal and begin counting in response to the sync signal; and
receive a clock signal at the second input terminal and generate the N-bit count value according to the clock signal, wherein the clock signal corresponds to a single data transmission.



25.-28. (Cancelled).

29. (Currently Amended) The method of claim 8, wherein performing error analysis with the error detection circuit further comprises: 
receiving a sync signal; 
beginning counting in response to the sync signal; and generating a signal output signal according to the N bits.

30. (Cancelled).

31. (Currently Amended) The apparatus of claim 15, wherein the N-bit counter comprises a first input terminal and a second input terminal, and is configured to: 
receive a sync signal at the first input terminal and begin counting in response to the sync signal; and 
receive a clock signal at the second input terminal and generate the N-bit count value according to the clock signal, wherein the clock signal corresponds to a single pixel data transmission.

32. (Previously Presented). The apparatus of claim 31, wherein the N-bit counter counts down from the predetermined value according to the clock signal.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The instant Application claims a video processing system/method for detecting error in image data, wherein an error detection system performs error detection by employing a register storing a value 

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frame (US Pat 4590520 B1) teaches a system for detecting dead spots of video signal from an image sensor.
Dotson (US Pat 6940516  B1) teaches a method and system for video underflow detection n a raster engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALBERT KIR/Primary Examiner, Art Unit 2485